Citation Nr: 0937518	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  95-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
February 1961 to February 1963.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1995 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board remanded this case in April 2007 for further 
development and consideration, to include adjudicating the 
claims of entitlement to service connection for a back 
disorder and increased rating for the service-connected right 
elbow disability.  Thereafter, the Veteran withdrew his claim 
for service connection for a back disorder in August 2008 and 
the RO granted an increased rating of 20 percent disabling 
for injury to extensors (group VIII) of wrist, fingers, and 
thumb and abduction of thumb, right, effective from November 
20, 2008.  The Veteran did not disagree with this 
determination.  Having accomplished the requested 
development, the Veteran's claims file was returned to the 
Board.

Regrettably, still further development is required, so the 
Board is again remanding this case to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In the present case, service connection is currently 
established for diplopia rated as 50 percent disabling and 
injury to extensors (group VIII) of wrist, fingers, and thumb 
and abduction of thumb, right, rated as 20 percent disabling.  
Thus, the Veteran fails to meet the percentage requirements 
for eligibility for a total rating set forth in 38 C.F.R. 
§ 4.16(a).

When a claimant is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a total rating set forth in 38 C.F.R. 
§ 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.  In 
determining whether the Veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities or advancing age 
may be considered.  38 C.F.R. § 4.19.

Rating boards are required to submit to the Director of 
Compensation and Pension Service, for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(b) (2008).  The Court has 
clarified that, where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer 
the claim to the Director, Compensation and Pension Service 
for extraschedular consideration.  See Bowling v. Principi, 
15 Vet. App. 1 (2001).

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).

The competent medical evidence of record includes a November 
2008 report of VA examination which includes the conclusion 
that the Veteran is unable to do physical employment with the 
right arm but can perform sedentary employment.  A March 2009 
addendum to this examination report includes the finding that 
the Veteran is unable to close his right hand and a June 2009 
electronic mail communication with the examiner includes the 
conclusion that the Veteran's right hand disability is 
severe.  In this regard, it is noted that the Veteran's 
employment has been in the fields of carpentry and 
construction.  This examination report and subsequent 
addendums suggest that the Veteran's right upper extremity 
disability may preclude him from engaging in all forms of 
substantially gainful employment consistent with his 
education and occupational experience; thereby requiring that 
the claim be referred to VA's Director of Compensation and 
Pension Service for consideration of a TDIU on extra-
schedular basis.  38 C.F.R. § 4.16(b).  

Based on the foregoing, the Veteran's claim for entitlement 
to a TDIU rating warrants referral to the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16(b) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should forward this case 
to the Director of the Compensation and 
Pension Service for consideration of 
the assignment of an extraschedular 
rating for the Veteran's TDIU claim, 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b) and/or 38 C.F.R. § 4.16(b).

2.  Thereafter, if the benefit sought 
is not granted in full, the Veteran 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

